NO. 07-01-0269-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      JULY 24, 2002

                           ______________________________


                     EDWARD CARLTON MAYBERRY, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

               FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                  NO. 41271-A; HONORABLE DAVID GLEASON, JUDGE

                          _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.


      Upon a plea of not guilty, a jury convicted appellant Edward Carlton Mayberry of

indecency with a child by exposure and assessed punishment at 10 years confinement.

In presenting this appeal, counsel has filed an Anders1 brief in support of a motion to




      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
withdraw. Based upon the rationale expressed herein, the motion to withdraw is granted

and the judgment is affirmed.


       In support of her motion to withdraw, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), she has

diligently reviewed the record and, in her opinion, the record reflects no meritorious ground

on which an appeal can be predicated. Thus, she concludes the appeal is frivolous and

without merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978),

counsel has candidly discussed why, under the controlling authorities, there is no error in

the court's judgment. Counsel has also shown that she sent a copy of the brief to

appellant, and informed him that, in counsel's view, the appeal is without merit. In

addition, counsel has demonstrated that she notified appellant of his right to review the

record and file a pro se brief. Appellant did not file a pro se brief. The State did not favor

us with a brief.


       Counsel suggests a single arguable point of error on appeal arguing appellant’s

Sixth Amendment right to counsel was violated due to trial counsel’s ineffective assistance

during the punishment phase. Counsel asserts six instances during the punishment phase

which she suggests support the ineffective assistance claim, to wit: (1) trial counsel

encouraged appellant to lie during his punishment phase testimony; (2) trial counsel failed

to adequately prepare appellant for the punishment phase; (3) trial counsel allowed jurors

to be seated who were biased against appellant based upon prior acquaintance; (4) trial

                                              2
counsel refused to introduce into evidence photographs of appellant; (5) trial counsel

refused to introduce into evidence testimony from appellant’s wife; and (6) trial counsel’s

erroneous statement about appellant’s appeal bond eligibility prompted him to decline the

State’s agreed punishment recommendation offer of four and a half years confinement.

However, after a discussion of the evidence and legal authorities, counsel concedes that

no reversible error is presented. We agree.


       Under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984), a defendant claiming ineffective assistance of counsel must establish that (1)

counsel’s performance was deficient (i.e., fell below an objective standard of

reasonableness, and (2) there is a reasonable probability that but for counsel’s deficient

performance, the result of the proceeding would have been different. Hernandez v. State,

726 S.W.2d 53, 55 (Tex.Cr.App. 1986).         A strong presumption exists that defense

counsel’s conduct falls within a wide range of reasonable representation. Strickland, 466
U.S. at 690, 104 S.Ct. at 2064, 80 L. Ed. 2d at 695; Dewberry v. State, 4 S.W.3d 735, 757

(Tex.Cr.App. 1999), cert. denied, 529 U.S. 1131, 120 S. Ct. 2008, 146 L. Ed. 2d 958 (2000).

To sustain a challenge of ineffective assistance, it must be firmly founded in the record,

Mercado v. State, 615 S.W.2d 225, 228 (Tex.Cr.App. 1981), and defendant must

overcome the presumption that counsel's conduct might be considered sound trial strategy.

Jackson v. State, 877 S.W.2d 768, 771 (Tex.Cr.App. 1994).




                                            3
      Even without overcoming the presumption, appellant has failed to meet the test set

out by the Supreme Court in determining ineffective assistance of counsel. See Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); see also Hernandez

v. State, 726 S.W.2d 53, (Tex.Cr.App. 1986). The record does not support the contentions

that (1) trial counsel encouraged appellant to lie during his punishment phase testimony;

(2) trial counsel failed to adequately prepare appellant for the punishment phase; or (3)

trial counsel allowed jurors to be seated who were biased against appellant based upon

prior acquaintance. Decisions to introduce evidence fall within the zone of trial strategy,

and testimony from trial counsel during the hearing on the motion for new trial indicates

he made the decision not to introduce certain photographic evidence and testimony from

appellant’s wife based on trial strategy. Thus, we cannot say trial counsel’s performance

fell below an objective standard of reasonableness. With respect to the erroneous advice

about appeal bond eligibility, the trial court was free to reject the agreed punishment

recommendation if indeed appellant had accepted it, so there is no reasonable probability

of a different outcome. No reversible error is presented based on the claim of ineffective

assistance of counsel. Appellant’s point of error is overruled.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 ( 1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel



                                            4
that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516 S.W.2d
684 (Tex. Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            5